MAZE, Judge,
concurring.
I agree with the reasoning and result of the majority’s well-written opinion, but I write separately to make three additional points. First, while University Hospital has argued that a 12% interest rate in tough economic times is unreasonable and unfair, I believe this matter is not and should not be before this court. Prior to the first appeal, University Hospital moved the trial court to reduce the amount of post-judgment interest on the judgment, also arguing that the higher interest rate was excessive. After a hearing, the trial court denied the motion. No discussion of this issue took place in the first appeal. Following remand from the Supreme Court, University Hospital simply made the same policy argument which had been made and answered before. I agree with the majority that University Hospital is now barred from raising this issue again following remand from the Supreme Court.
Second, I fully agree with the majority that University Hospital has failed to show any grounds for relief even if the issue is properly presented in this appeal. KRS 360.040 governs how post-judgment interest is awarded:
A judgment shall bear twelve percent (12%) interest compounded annually from its date. A judgment may be for the principal and accrued interest; but if rendered for accruing interest on a written obligation, it shall bear interest in accordance with the instrument reporting such accruals, whether higher or lower than twelve percent (12%). Provided, that when a claim for unliquidated damages is reduced to judgment, such judgment may bear less interest than twelve percent (12%) if the court rendering such judgment, after a hearing on that question, is satisfied that the rate of interest should be less than twelve percent (12%). All interest parties must have due notice of said hearing.
In my opinion, the statute is clear, concise and needs no interpretation. By its express terms, the statute grants to trial courts the discretion to impose a post-judgment interest rate of less than 12%. Emberton v. GMRI, Inc., 299 S.W.3d 565, 584 (Ky.2009). Indeed, in Emberton and *181Morgan v. Scott, 291 S.W.3d 622 (Ky.2009), our Supreme Court rejected the same argument which University Hospital makes here. Although a trial court may consider the effects of the recent economic downturn in determining whether to award a lower interest rate on post-judgment interest, it is not obligated to do so. Emberton, 299 S.W.3d at 585; Morgan, 291 S.W.3d at 644. The fact that the trial court could have chosen to impose a lower interest rate does not necessarily mean that its decision to impose a higher rate was an abuse of discretion.
Finally, University Hospital seeks relief under CR 60.02(e) & (f). I believe reliance upon that rule is misplaced. Modification of a judgment under these sections is to be used sparingly and with caution. Asset Acceptance, LLC v. Moberly, 241 S.W.3d 329, 332 (Ky.2007). University Hospital makes much of the hardship imposed due to the decline of the economy during the time period of this case. However, I do not believe that University Hospital has shown that it is entitled to relief under either the equitable standard for relief under CR 60.02(e), or the “extraordinary” standard for relief under CR 60.02(f). For the reasons set out above, the trial court did not abuse its discretion by denying University Hospital’s motion for relief from the judgment under CR 60.02.